DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending, claim 21 has been newly added, and claims 1-21 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument “In contrast…Orbay does not anticipate at least independent claim 1” (on pg. 8 of Remarks), the Examiner respectfully disagrees. First, the claims recite “a generally blunt distal end that can minimize and…” is functional language. Second, the shape of the tip of Orbay (see figures 8) is blunt and therefore would not tear/puncture the surrounding tissue.
Regarding Applicant’s Argument “Applicant submits that no combination of Orbay and Lemelson teach or suggest each and every limitation of claim 12, as amended…the aforementioned deficiencies of Orbay” (pg. 9-10 of Remarks), the Examiner respectfully disagrees. For the same reasons stated immediately above, the claims recite functional 
Regarding Applicant’s Argument “Applicant submits that no combination of Sparks and Lemelson teaches or suggests each and every limitation of at least independent claim 17…this rejection should be withdrawn” (pg. 10-11 of Remarks), the Examiner respectfully disagrees. For similar reasons stated above, the shape of the tip of Sparks (see figure 6) is blunt and therefore would not tear/puncture the surrounding tissue.
Regarding Applicant’s Argument “Applicant submits that no combination of Sparks and Kazakevich teaches or suggests each and every limitation of at least independent claim 17…this rejection should be withdrawn” (pg. 10-11 of Remarks), the Examiner respectfully disagrees. For same reasons stated immediately above, the shape of the tip of Sparks (see figure 6) is blunt and therefore would not tear/puncture the surrounding tissue.

Claim Objections
Claims 17-18 and 20 are objected to because of the following informalities:  
In claim 17, on lines 2-3, change “an elongated body” to “the elongated body”.
In claim 17, on lines 9, change “image signal” to “an image signal”.
In claims 18 and 20, change “a video processor” to “the video processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay (US 2008/0195128).
Regarding claim 1, Orbay discloses a surgical device (figure 1) comprising: an elongated body (20, figure 1 | 160, figure 8c) having disposed, at its distal end, a tip (see figure 8c) having a generally blunt distal end  (best seen with figure 8a) that can minimize and prevent tearing or puncturing of surrounding tissue during its advancement along a tissue segment (see the shape of 163, figure 8c); an integrated circuit (the hardware within 167, figure 8c) located within the tip, the integrated circuit having an imaging device (184, figure 8c), an illumination source (186, figure 8c), and communication circuitry (the hardware within 167, figure 8c | there are wires running to 167 to provide power and control signals [0160]); and a single cable (USB type connector [0169]) connecting the communication circuitry of the integrated circuit to a processing tower (580, figures 40) remotely situated from the elongated body, the single cable providing power and data lines to the surgical device, imaging device, and the illumination source (transmit the processed image…via wire; provide power to the image processor…within the EM 40 in figure 2 and/or the display outside the EM [0160] | the examiner interpreted there to be a wired connection for power and data between the EM/handle and the processing tower/display module).  
Regarding claim 2, Orbay further discloses a cutting unit (165, figure 8c).  
Regarding claim 3, Orbay further discloses the integrated circuit further comprises at least one light emitting diode (one or more LEDs [0115]).  
Regarding claim 7, Orbay further discloses the communication circuitry comprises at least one of a conductive line and an optical line (transmit the processed image wirelessly or wired [0160]; the examiner interpreted there to be wires that connect the communication circuitry to the EM 40, figure 2).  
Regarding claim 8, Orbay further discloses the conductive line comprises small gauge wiring extending from a housing of the surgical device, through the elongated body, and coupled to the integrated circuit (there are wires running from and through the integrated circuit to provide power and control signals [0160] | the examiner interpreted these wires to be small gauge to fit within a cannula).   
Regarding claim 9, Orbay further discloses the integrated circuit receives power and exchanges data over the small gauge wiring (there are wires running between the integrated circuit and the EM, where the wires are for power and image transmission [0160]; the examiner interpreted the wires to be small gauge).  
Regarding claim 10, Orbay further discloses the surgical device is connected to the processing tower via the single cable (USB type connector [0169] | transmit the processed image…via wire; provide power to the image processor…within the EM and/or the display outside the EM [0160]).  
Regarding claim 11, Orbay further discloses the surgical device is disposable (cannula can be disposable [0082]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128) as applied to claim 1 above, and further in view of Kazakevich (US 2003/0032863)
Regarding claim 4, Orbay discloses all of the features in the current invention as shown above for claim 1. Orbay is silent regarding the integrated circuit further comprises a battery.  
Kazakevich teaches an endoscope (10, figure 1a) with an imaging probe (2, figure 2). The imaging probe has a sensor (24, figure 3a), illumination sources (25a-b, figure 3a), a transmitter (26, figure 3a), and a battery (28, figure 3a). The transmitter receives electrical signals and converts them into radio frequency RF ([0031]). A 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Orbay to include the battery as taught by Kazakevich. Doing so would allow for power supply for the integrated circuit ([0029]; Kazakevich). 
Regarding claim 5, Orbay discloses all of the features in the current invention as shown above for claim 1. Orbay is silent regarding the communication circuitry comprises a wireless transceiver.  
Kazakevich teaches an endoscope (10, figure 1a) with an imaging probe (2, figure 2). The imaging probe has a sensor (24, figure 3a), illumination sources (25a-b, figure 3a), a transmitter (26, figure 3a), and a battery (28, figure 3a). The transmitter receives electrical signals and converts them into radio frequency RF ([0031]). A receiver (33, figure 1a) receives the RF signals and processes them for viewing on a monitor (35, figure 1a). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the communication circuitry of Orbay to include the transmitter (26, figure 3a) and battery (28, figure 3a) as taught by Kazakevich. Doing so would allow for wireless transmission of electrical signals ([0031]; Kazakevich) directly from the communication circuitry and power supply for the transmitter.
Regarding claim 6, Kazakevich further teaches the integrated circuit receives power from the battery (battery 28 supplies power…[0029]; Kazakevich) and exchanges data via the wireless transceiver (transmitter 26…radio frequency RF [0031]).  

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128), in view of Lemelson (US 5,993,378).
Regarding claim 12, Orbay discloses a system (figure 1) comprising: a processing tower (see 580, figures 40); and a surgical device (10, figure 1) comprising: an elongated body (20, figure 1) having disposed, at its distal end, a tip (see figure 8c) having a generally blunt distal end (best seen with figure 8a) that can minimize and prevent tearing or puncturing of surrounding tissue during its advancement along a tissue segment (see the shape of 163, figure 8c); an integrated circuit (the hardware within 167, figure 8c) located within the tip, the integrated circuit having an imaging device (184, figure 8c), an illumination source (186, figure 8c), and communication circuitry (the hardware within 167, figure 8c | there are wires running to 167 to provide power and control signals [0160]); and a single cable (USB type connector [0169] ) connecting the integrated circuit to the processing tower. Orbay is silent regarding the processing tower having an electrosurgical generator; wherein, the electrosurgical generator provides power to the imaging device, the illumination source, and the communication circuitry via the single cable.  
Lemelson teaches an apparatus (170, figure 17) that is connected with an electrical cable (194, figure 17) for two way communication and power supply between an externally located computer (195, figure 17) and a source of power (201, figure 17). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system, specifically the processing tower and the single cable, of Orbay with a source of power and power supply through an electrical cable as taught by Lemelson. Doing so would be an alternative or a backup to a power supply/battery 
Regarding claim 13, Orbay further discloses the processing tower further comprises a video processor (see 520 or 590, figures 40b-c) for processing a signal received from the imaging device and a video monitor (540, figures 40) for displaying the video.  
Regarding claim 15, Orbay further discloses the surgical device comprises a cutting device (165, figure 8c).  
Regarding claim 16, Orbay further discloses the surgical device is disposable (disposable [0082]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128) and Lemelson (US 5,993,378) as applied to claim 12 above, and further in view of Kazakevich (US 2003/0032863).
Orbay and Lemelson disclose all of the features in claim 12 as shown above. They are silent regarding a wireless transceiver for transmitting signal data from the camera to the processing tower.  
Kazakevich teaches an endoscope (10, figure 1a) with an imaging probe (2, figure 2). The imaging probe has a sensor (24, figure 3a), illumination sources (25a-b, figure 3a), a transmitter (26, figure 3a), and a battery (28, figure 3a). The transmitter 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Orbay and Lemelson to include the transmitter (26, figure 3a) and receiver (33, figure 1a) as taught by Kazakevich. Doing so would allow for wireless transmission of electrical signals ([0031]; Kazakevich). The modified system would have a wireless transceiver (26, figure 3a) for transmitting signal data from the camera to the processing tower (receiver 33, figure 1a; receives the RF signals and processes them for viewing on the monitor 35 [0031]).  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Sparks (US 2006/0094930), in view of Lemelson (US 5,993,378).
Regarding claim 17, Sparks discloses a method for harvesting a blood vessel (abstract; gaining access…a blood vessel [0074]) comprising: advancing an elongated body (306, figure 3) having a dissection tip (see figure 6) disposed at a distal tip of an elongated body (see figure 6) along a main vessel to separate the main vessel and its branch vessels from the surrounding tissue (best seen with figure 9b of a different embodiment), the dissection tip having a generally blunt distal end (see figure 6) that minimizes and prevents tearing or puncturing of surrounding tissue during its advancement along a tissue segment (see the shape of the tip, figure 6)- 24 - Electronically Filed: April 3, 2020; capturing and transmitting image signal, by an imaging device (604, figure 6) within the dissection tip; moving a first cutting portion and a second cutting portion (602, figure 6; RF electrodes Sparks is silent regarding illuminating the main vessel and its branch vessels with an illumination source within the dissection tip; to a video processor for displaying an image of the main vessel and its branch vessels to a user; moving, using the image, the first cutting portion and the second cutting portion; and capturing, using the image, the blood vessel.  
Lemelson teaches an electro-optical instruments operable in body ducts, like a blood vessel (Col. 4, lines 56), such as a catheter (abstract). The catheter can have a support (149, figure 13) with a plurality of light pipes or fiber optic bundles at the operating end of the catheter (Col. 12, lines 46-50). An electrical cable (194, figure 17) is removably coupled to a connector (193, figure 17) for two-way communication and power supply between an externally located computer (195, figure 17), a source of power for the electrical components and the laser (181, figure 17) within the housing (172, figure 17; Col. 13, lines 66-67 and Col. 14, lines 1-3). The cable extends to a console (see figure 17; Col. 14, lines 4-28) with a video display (198, figure 17).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Sparks to include a cable, illumination with a light source, a console for processing with the computer and a display with a video display as taught by Lemelson. Doing so would provide illumination at the operating/distal end of the catheter and provide processing and display of the images for guidance during surgical operation (see 195 and 198, figure 17). The modified method would comprise 
Regarding claim 18, Lemelson further teaches the image signal is transmitted over wiring extending internally through the elongated body to a video processor (computer 195 for processing and analyzing…sensors in housing 183; Col. 14, lines 8-10) via a single cable (194, figure 17).  
Regarding claim 19, Lemelson further teaches the single cable (two-way communication and power supply…; Col. 13, lines 66-67 and Col. 14, lines 1-3; Lemelson) provides power for the cutting portion, the imaging device, and the illumination source from a processing tower (see console, figure 17; Lemelson).  

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US 2006/0094930), in view of Kazakevich (US 2003/0032863).
Regarding claim 17, Spark discloses a method for harvesting a blood vessel (abstract; gaining access…a blood vessel [0074]) comprising: advancing an elongated body (306, figure 3) having a dissection tip (see figure 6) disposed at a distal tip of an elongated body (see figure 6) along a main vessel to separate the main vessel and its branch vessels from the surrounding tissue (best seen with figure 9b of a different embodiment), the dissection tip having a generally blunt distal end (see figure 6) that Sparks is silent regarding illuminating the main vessel and its branch vessels with an illumination source within the dissection tip; to a video processor for displaying an image of the main vessel and its branch vessels to a user; moving, using the image, the first cutting portion and the second cutting portion; and capturing, using the image, the blood vessel.  
Kazakevich teaches an endoscope (10, figure 1a) with an imaging probe (2, figure 2). The imaging probe has a sensor (24, figure 3a), illumination sources (25a-b, figure 3a), a transmitter (26, figure 3a), and a battery (28, figure 3a). The transmitter receives electrical signals and converts them into radio frequency RF ([0031]). A receiver (33, figure 1a) receives the RF signals and processes them for viewing on a monitor (35, figure 1a). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Sparks to include illumination sources at the distal tip, a transmitter, a receiver, and a display as taught by Kazakevich. Doing so would allow for illumination and wireless transmission of imaging data to a display (see 25a-b and 26, figure 3a; see 33 and 35, figure 1a). The modified method would comprise illuminating 
Regarding claim 20, Kazakevich further teaches the image signal is transmitted over wirelessly to a video processor via a wireless transceiver (26, figure 3a; Kazakevich) integrated within the distal tip.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128), in view of Ofir (US 2016/0192822).
Regarding claim 21, Orbay discloses a surgical device (figure 1) comprising: an elongated body (20, figure 1 | 160, figure 8c) having disposed, at its distal end, a tip (see figure 8c) that can minimize trauma to surrounding tissue during its advancement (see the shape of 163, figure 8c); an integrated circuit (the hardware within 167, figure 8c) located within the tip, the integrated circuit having an imaging device (184, figure 8c), an illumination source (186, figure 8c), and communication circuitry (the hardware within 167, figure 8c | there are wires running to 167 to provide power and control signals [0160]); and a single cable (USB type connector [0169]) including a first channel for connecting the communication circuitry of the integrated circuit to a processing tower (580, figures 40) remotely situated from the elongated body, the single cable providing power and data lines to the surgical device, imaging device, and the illumination source 
Ofir teaches an endoscope system with a utility cable (114, figure 1). The utility cable has one or more fluid channels and one or more electrical channels ([0050]). The electrical channel(s) may include at least one data cable for receiving video signals and at least one power cable for providing electrical power to the viewing elements and illuminators ([0050]). The fluid channels deliver fluid to the endoscope, which has a fluid channeling component ([0053]) for a fluid injector opening ([0055]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the surgical device of Orbay to have a cable with both electrical channels and fluid channels, a fluid channeling component and fluid injector opening in the surgical device. Doing so would provide separate channels for electrical (for receiving video signals and for providing electrical power [0050]) and fluid ([0050]). The modified surgical device would have the single cable including at least a second channel for providing at least one of CO2, saline, or other fluids (fluid channels [0050]).  

Note to Applicant
The Examiner suggests amending the independent claims with language that specified the tip is closed (i.e. a closed tip). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 10, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795